DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 04/29/2020. Claims 1-20 have been examined and are pending in this application.
Claim Objections
Claim 16 is objected to because of the following informalities: possible typographical error. Claim 16 recites “ceasing to not sending any hash query message”. See analogous claim 8. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somasundaram et al. US 2020/0183584 (“Somasundaram”).
As per independent claim 1, Somasundaram teaches A method for backing up data (A method for storing data in a plurality of storage nodes is disclosed, para 0004), comprising:
determining, for a data backup to be performed, a first deduplication rate related to a first target server and a second deduplication rate related to a second server (The method includes identifying, with a data component, one or more 
selecting a target server from the first target server and the second target server based on the first deduplication rate and the second deduplication rate (Based on the determinations of the highest data structure mapping ratios and the corresponding target storage nodes, source storage node 410A can determine a destination storage node for each data subcomponent. As illustrated in FIG. 4D, for example, source storage node 410A determines that the target storage node 410D is the destination storage node for data subcomponent 422B and determines that the target storage node 410E is the destination storage node for data subcomponent 422A, para 0070 and FIG. 4D);
replicating a portion of data in the data backup to the selected target server (Based on the determined destination storage nodes, source storage node 410A can redistribute subcomponents 422A and 422B to the destination storage nodes. For example, source storage node 410A can migrate subcomponent 422A to target storage node 410E (the destination storage node for subcomponent 422A). Likewise, source storage node 410A can migrate subcomponent 422B to storage node 410D (the destination storage node for subcomponent 422B). In some embodiments, only a 
As per dependent claim 2, Somasundaram discloses the method of claim 1. Somasundaram teaches wherein selecting the target server from the first target server and the second target server comprises:
selecting, from a plurality of target servers, a target server having a maximum degree of duplication with the data backup, wherein the plurality of target servers at least comprising the first target server and the second target server (The method includes identifying, with a data component, one or more subcomponents to be redistributed and identifying a set of target storage nodes, para 0004. With reference to FIG. 4C, with respect to subcomponent 422A to be redistributed, source storage node 410A receives hash map matching ratios 423D, 423E, … 423N, representing the data deduplication levels for subcomponent 422A at target storage nodes 410D, 410E, … 410N, para 0069 and FIG. 4C. For example, as illustrated in FIG. 4D, with respect to subcomponent 422A, source storage node 410A may determine (e.g., via DOM 450A) that the highest hash map matching ratio is 60%, which is a ratio provided by target storage node 410E. Similarly, with respect to subcomponent 422B, source storage node 410A may determine (e.g., via DOM 450A) that the highest hash map matching ratio is 
As per dependent claim 3, Somasundaram discloses the method of claim 1. Somasundaram teaches wherein determining that the first deduplication rate related to the first target server and the second deduplication rate related to the second target server comprises: dividing data in the data backup into a plurality of data chunks (Each subcomponent can be further divided to and stored as multiple data blocks. For example, subcomponent 322A can be divided to and stored as data blocks 332A, 332B, 332C, and so forth (collectively as data blocks 332), para 0034 and FIG. 3A);
obtaining a hash value of each data chunk in the plurality of data chunks to obtain a plurality of hash values (A hash entry is generated for each data block and a hash map containing multiple hash entries is generated for each subcomponent, para 0034 and FIG. 3A);
sending a hash query message to each of the first target server and the second target server to query which of the plurality of hash values exist on the first target server and the second target server (A distributed object manager (DOM) 450A can provide hash maps of subcomponents 422A and 422B to some or all target storage nodes 410D, 410E, …, 410N, para 0066 and FIGS. 4B-C);
determining the first deduplication rate and the second deduplication rate based on a hash query result, wherein the hash query result is received in response to the hash query message (After receiving the hash maps of subcomponents 422A and 422B, some or all of the target storage nodes 410D, 410E, . . . and 410N can determine one or more data structure matching ratios for each of the subcomponents 422A and 422B, para 0066. For example, as shown in FIG. 4C, target storage node 410D receives the hash map of subcomponent 422A from source storage node 410A. Target storage node 410D can obtain (e.g., using DOM 450D and/or LSOM 460D) hash maps of the subcomponents of all the data components stored in target storage node 410D. Target storage node 410D can then compare the hash map of subcomponent 422A received from source storage node 410A to the hash maps of subcomponents of all the data components stored in target storage node 410D, para 0067 and FIGS. 4B-C).
As per dependent claim 4, Somasundaram discloses the method of claim 3. Somasundaram teaches wherein: determining the first deduplication rate and the second deduplication rate comprises determining the first deduplication rate and the second deduplication rate at a first time; and replicating the portion of data in the data backup to the selected target server comprises replicating the portion of data in the data backup to the selected target server at a second time, the first time being a predetermined time before the second time (Prior to duplication or replication of data subcomponents, the hash maps are utilized to determine the level of deduplication, paras 0066-0069).
wherein the sending the hashquery message to the first target server and the second target server comprises:
in response to both the first target server and the second target server completing garbage collection at the first time, sending the hash query message to each of the first target server and the second target server (With reference to FIGS. 4B and 4C, for redistributing or duplicating subcomponents 422A and 422B, DOM 450A can obtain hash maps and provide the hash maps of subcomponents 422A and 422B to some or all target storage nodes, para 0066);
setting, by the first target server and the second target server, a hash value corresponding to a data chunk that is not garbage collected at the second time as a valid hash value upon replication (The target storage nodes 410D, 410E, …, 410N can determine one or more data structures matching ratios for each of the subcomponents 422A and 422B, para 0066 and FIGS. 4B-C).
As per dependent claim 6, Somasundaram discloses the method of claim 3. Somasundaram teaches wherein the method further comprises: storing the hash query result from the first target server and the second target server in a cache (LSOM (log structured object managers) 360A can generate or obtain a hash map 338 associated with subcomponent 322A, para 0053 and FIG. 3E).
As per dependent claim 7, Somasundaram discloses the method of claim 6. Somasundaram teaches wherein the selecting the target server from the first target server and the second target server comprises:
determining one or more data chunks in the data backup that need to be replicated to the selected target server (As illustrated in FIG. 3B, CLOM (cluster-level object manager) 340 determines that multiple data components represented by a data object are to be stored in different storage nodes based on data storage policies and/or storage nodes capabilities, para 0041 and FIG. 3B);
updating, based on the determination, one or more hash values corresponding to the one or more data chunks in the cache (Metadata associated with hash entries are updated based on comparison results, para 0054).
As per claims 9-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-7. For processor and memory see FIG. 1A of Somasundaram.
As per claims 17-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-4. For computer program product on a non-transitory computer readable medium, see para 0085 of Somasundaram.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram in view of Anglin et al. US 2013/0054523 (“Anglin”).
wherein the data backup to be performed is a first data backup, and the method further comprises:
for a second data backup to be performed: in response to a first hash value of a first data chunk in the second data backup existing in the cache, not sending any hash query message for the first hash value to the first target server and the second target server (A source replication manager 6a may calculate a hash value of a data chunk. The source replication manager 6a communicates the hash for the data chunk to a deduplication manager 26 to determine whether the chunk has a matching hash. If the chunk has a matching hash, then the source replication manager 6a need not transfer a full copy of the chunk, para 0024);
in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server (On the other hand, if the chunk has no matching hash, the deduplication manager 26 notifies the source replication manager 6a that the chunk is new, and the source replication manager 6a sends a full copy of the chunk to a target server 4b, para 0024).
Given the teaching of Anglin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Somasundaram with “wherein the data backup to be performed is a first data backup, and the method further comprises” and “for a second data backup to be performed: in response to a first hash value of a first data chunk in not sending any hash query message for the first hash value to the first target server and the second target server” and “in response to a second hash value of a second data chunk in the second data backup missing in the cache, sending a hash query message for the second hash value to each of the first target server and the second target server”. The motivation would be that the method and apparatus optimally utilizes transmission bandwidth, para 0020 of Anglin.
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132